Title: To Thomas Jefferson from Delamotte, 9 February 1791
From: Delamotte
To: Jefferson, Thomas



Monsieur
Havre 9e. fevrier 1791

Il y a longtems que Je n’ai eu l’honneur de vous écrire, faute de choses interessantes à vous Communiquer, Car depuis ma derniere nous n’avons pas eû un seul Navire Americain dans notre port, et l’assemblée Nationale ne s’est occupée de rien qui puisse interesser les Etats Unis. Si Elle l’eut fait, Je n’aurois pas manqué de vous écrire par la Voye d’Angleterre. Voici qu’Elle vient enfin de prendre un dernier parti sur la ferme du Tabac et Je profite de l’occasion d’un Navire françois qui va à Charlestown pour vous apprendre les decrets qui sont sortis à ce sujet.
La Culture du Tabac en france est libre.
La fabrication et la Vente le sont aussi.
Tous Tabacs fabriqués sont prohibés à l’importation.

Tous Tabacs en feuilles Etrangers seront admis sous un Droit de 25₶ ⅌ 100 ℔. Ceux qui seront importés en droiture par Navires françois ne payeront que les ¾ de ce Droit. Enfin les Tabacs Etrangers Jouiront de L’Entrepot pendant un an. Voilà, Monsieur, les articles decrettés Jusqu’à present sur cet objet. Il en seroit sans doute decrettés quelques autres, Comme la Distribution des Ports qui serviront d’Entrepôts, &c. Vous verrés par le Journal de Paris No. 45. qu’on a Conservé une Sorte de Regie pour Compte de la Nation, et Je ne puis que vous reporter à ce Journal pour vous donner une idée Juste de cet objet particulier. Cependant, Je puis vous ajouter qu’Elle ne trouve que fort peu d’approbateurs et qu’on est d’opinion qu’elle ne durera pas Longtems, parce que n’ayant point d’autres avantages que les particuliers, ou elle écrasera ceux ci, ou ceux ci réclameront tellement Contre Elle qu’on l’abolira, et Je prevois que ce sera sans peine, lorsque la ferme actuelle aura écoulé sous ce nom de Regie Nationale les Tabacs qu’Elle a.
Mr. Short est encore en Hollande et c’est peut-être son absence qui cause que le Roy n’a encore donné ses exequatur à aucune des Commissions de Consul.
Je remets au Capitaine Asselin, du Navire le Vendangeur, Porteur de la presente, 2 paquets que Mr. Short m’a envoyé pour vous, Monsieur. Si ce Capitaine n’avoit pas eu la folie de me demander 300₶ de fret pour chacune de vos voitures, Je les lui aurois données malgré sa destination, surtout par cette consideration que Je vois fort peu de Navires Americains dont les Ecoutilles (hatches) soient assez larges pour admettre un pareil volume. J’attends de Hambourg un Navire Americain qui doit aller à Baltimore et auquel Je donnerai vos Voitures s’il peut les prendre, celles de vos Caisses de meubles qui sont restées pour Philadelphie, 4 paniers de vin de Champagne, une Caisse Contenant le Portrait de Mr. De La fayette et 2 petites Boites Contenant 2 Cilindres et des habillements de Tafetas. Tous ces objets devroient être envoyés à Philadelphie, mais Je crains que l’occasion n’en Soit trop éloignée.
Voici, Monsieur, les documens des depenses que J’ai payées pour Nathaniel Huls, montant à £581. 16. O. Je m’entendrai de cette somme avec Mr. Short. J’ai L’honneur d’Etre avec une parfaite Considération, Monsieur Votre très humble & très obeissant Serviteur,

Delamotte

